 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is made and entered into as of
May 1, 2007 (the "Effective Date”), by and between Mobility Electronics, Inc., a
Delaware corporation (“Employer”), and Michael D. Heil (“Employee”).
W I T N E S S E T H:
     WHEREAS, Employer desires to employ Employee as provided herein, and
Employee desires to accept such employment; and
     WHEREAS, Employee shall, as an employee of Employer, have access to
confidential information with respect to Employer and its affiliates;
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment with Employer, upon the terms and conditions hereinafter set
forth.
     2. Duties. Subject to the power of the Board of Directors of Employer (the
“Board”) to elect and remove officers, Employee shall serve Employer as Chief
Executive Officer and President of Employer, and shall perform, faithfully and
diligently, the services and functions relating to such office or otherwise
reasonably incident to such office as may be designated from time to time by the
Board. As such, Employee shall report directly to the Board. Employee shall be
based in Scottsdale, Arizona, but shall have duties and responsibilities at
and/or with respect to each location at which Employer or any of its
subsidiaries conducts the Business (as hereinafter defined) and shall travel as
reasonably required by his duties under this Agreement. Employee shall devote
his full time, attention, energies and business efforts to his duties hereunder
and to the promotion of the business and interests of Employer and its
subsidiaries as is customary for a Chief Executive Officer and President of a
company of like-size in a comparable business; provided, however, that Employee
may participate in other business ventures as long a such participation does not
interfere with Employee’s duties hereunder (including those contained in this
sentence). In addition, on the Employment Commencement Date (as defined below),
the Board shall appoint Employee as a director of Employer.
     3. Term. The term of employment under this Agreement shall commence on
June 11, 2007 (the “Employment Commencement Date”) and shall continue, unless
earlier terminated pursuant to Section 7 below, until June 11, 2011 (the
“Initial Term”); provided, however, that the term of this Agreement shall
thereafter be renewed on a year-to-year basis thereafter (each, a “Renewal
Term”), unless either party gives written notice to the other party, at least
ninety (90) days prior to the end of the then current term, of such party’s
desire to terminate this Agreement at the end of the then current term. The
Initial Term and any Renewal Term(s) are sometimes collectively referred to
herein as the “Term”. Notwithstanding anything

1



--------------------------------------------------------------------------------



 



in this Agreement to the contrary, although this Agreement is entered into as of
the Effective Date, and is a binding agreement between Employer and Employee,
the actual employment period of Employee by Employer shall commence on the
Employment Commencement Date, and neither Employer nor Employee shall have any
rights or obligations under this Agreement until the Employment Commencement
Date.
     4. Compensation. As compensation for his services rendered under this
Agreement, during the Term Employee shall be entitled to receive the
compensation as provided in Exhibit A attached hereto. In addition, Employer
shall reimburse Employee for the expenses identified on Exhibit A and for all
reasonable out-of-pocket travel and other expenses incurred by Employee in
rendering services required under this Agreement upon submission of a detailed
statement and reasonable documentation.
     5. Confidentiality.
          (a) Acknowledgment of Proprietary Interest. Employee recognizes the
proprietary interest of Employer and its affiliates in any Trade Secrets (as
hereinafter defined) of Employer and its affiliates. Employee acknowledges and
agrees that any and all Trade Secrets currently known by Employee or learned by
Employee during the course of his engagement by Employer or otherwise, whether
developed by Employee alone or in conjunction with others or otherwise, shall be
and are the property of Employer and its affiliates. Employee further
acknowledges and understands that his disclosure of any Trade Secrets may result
in irreparable injury and damage to Employer and its affiliates. As used herein,
“Trade Secrets” means all confidential and proprietary information of Employer
and its affiliates, now owned or hereafter acquired, including, without
limitation, information derived from reports, investigations, experiments,
research, work in progress, drawing, designs, plans, proposals, codes, marketing
and sales programs, client lists, client mailing lists, financial projections,
cost summaries, pricing formula, and all other concepts, ideas, materials, or
information prepared or performed for or by Employer or its affiliates and
information related to the business, products or sales of Employer or its
affiliates, or any of their respective customers, other than information which
is otherwise publicly available.
          (b) Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer and its affiliates are entitled to prevent the disclosure
of Trade Secrets. As a portion of the consideration for the employment of
Employee and for the compensation being paid to Employee by Employer, Employee
agrees at all times during the Term and for a period of five (5) years
thereafter to hold in strict confidence and not to intentionally disclose
(except for such disclosures as are required by law, in which case, Employee
agrees to give Employer notice thereof prior to making any such disclosure) or
allow to be disclosed to any person, firm or corporation, other than to persons
engaged by Employer and its affiliates to further the business of Employer and
its affiliates, and not to use except in the pursuit of the business of Employer
and its affiliates, the Trade Secrets, without the prior written consent of
Employer, including Trade Secrets developed by Employee.
          (c) Return of Materials at Termination. In the event of any
termination or cessation of his employment with Employer for any reason
whatsoever, Employee will promptly deliver to Employer all documents, data and
other information pertaining to Trade Secrets.

2



--------------------------------------------------------------------------------



 



Employee shall not take any documents or other information, of whatever type and
in whatever form, or any reproduction or excerpt thereof, containing or
pertaining to any Trade Secrets.
          (d) Competition During and After Employment. Employee agrees that
during the Term and for a period of one year thereafter, neither Employee, nor
any of his affiliates, will directly or indirectly act as an investor,
principal, member, partner, officer, director, employee, consultant,
shareholder, lender, or agent of any entity which is engaged in any business of
the same nature as, or in competition with, the business conducted by Employer
and its subsidiaries during the Term (the “Business”) within the World;
provided, however, that: (i) this Section 5(d) shall not prohibit Employee or
any of his affiliates from purchasing or holding an aggregate equity interest of
not more than 1% in any business in competition with the Business being
conducted by Employer and its subsidiaries; and (ii) this Section 5(d) shall not
apply if a termination occurs pursuant to subpart (e) or (g) of the first
paragraph of Section 7 below.
     6. Prohibition on Disparaging Remarks. Employee shall, from the date of
this Agreement forward, refrain from making disparaging, negative or other
similar remarks concerning Employer or any of its affiliates to any third party.
Similarly, Employer and its affiliates shall from the date of this Agreement
forward, refrain from making disparaging, negative or other similar remarks
concerning Employee to any third party.
     7. Termination. This Agreement and the employment relationship created
hereby shall terminate upon the occurrence of any of the following events (each,
a “Termination Event”):
          (a) The expiration of the Term as set forth in Section 3 above;
          (b) The death of Employee;
          (c) The Disability (as hereinafter defined) of Employee;
          (d) Written notice to Employee from Employer of termination for Just
Cause (as hereinafter defined);
          (e) Written notice to Employee from Employer of termination for any
reason other than subparts (a), (b), (c) or (d) above;
          (f) Written notice to Employer from Employee of termination for any
reason other than Constructive Termination (as hereinafter defined); or
          (g) Written notice to Employer from Employee of termination for
Constructive Termination.
     In the event of the termination of Employee’s employment pursuant to (d) or
(f) above, then Employee shall be entitled to only the compensation earned by
Employee as of, and payable for the period prior to, the date of such
Termination Event. In the event of the termination of Employee’s employment
pursuant to (a), (b), (c), (e) or (g) above, then Employee shall be entitled to
continue to receive the following: (i) an amount equal to one-year of Employee’s
then applicable salary, payable in the normal course of business; (ii) an amount
equal to Employee’s

3



--------------------------------------------------------------------------------



 



targeted bonus for the applicable calendar year multiplied by a fraction, the
numerator of which shall be the actual days Employee was employed by Employer
during such calendar year, and the denominator of which shall be 365; and
(iii) a percentage of the Time-Based RSU’s (as defined in Exhibit A) shall vest
by an amount equal to: (1) a percentage equal to: (A) the number of months
Employee was employed by Employer; divided by (B) forty eight (48); less (2) the
percentage of the Time Based RSU’s which were vested as of the date of such
termination. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 and 6 above shall survive any termination, for whatever
reason, of Employee’s employment under this Agreement.
     For purposes of this Section 7 the following terms of the following
meanings:
     “Constructive Termination” shall mean: (a) a material reduction in
Employee’s duties and responsibilities without Employee’s consent; (b) if
Employee is terminated as the Chief Executive Officer of Employer; (c) any
breach by Employer of any of the material terms of, or the failure to perform
any material covenant contained in, this Agreement and following written notice
thereof from Employee to Employer, Employer does not cure such breach or failure
within fifteen (15) days thereafter; provided, however, that Employer will not
be entitled to cure any such breach or failure more than one time in any
consecutive three month period; (d) a required relocation by Employee from the
Phoenix/Scottsdale, Arizona metroplex; or (e) a reduction in Employee’s then
current salary without Employee’s prior written consent.
     “Disability” of Employee shall mean his inability, because of mental or
physical illness or incapacity, to perform his duties under this Agreement for a
continuous period of 90 consecutive days or for any 120 days out of a 360-day
period. In the event of any disagreement between Employer and Employee regarding
the existence or non-existence of any such disability, upon written request from
either party to the other, Employer and Employee or his legal guardian or duly
authorized attorney-in-fact (if he is not legally competent) shall each
designate one Arizona licensed physician and the two physicians so designated
shall designate a third. All three physicians so appointed shall personally
examine Employee, and the decision of a majority of such panel of physicians
shall determine whether such disability exists. Employee hereby authorizes the
disclosure and release to Employer of such determination and all supporting
medical records, and both parties hereby agree to be bound by such
determination.
     “Just Cause” shall mean: (a) the commission by Employee of any act
involving moral turpitude or the commission by Employee of any act or the
suffering by Employee of any occurrence or state of facts, which renders
Employee incapable of performing his duties under this Agreement (other than
Disability), or adversely affects or could be expected to adversely affect
Employer’s business reputation; (b) Employee’s being convicted of a felony;
(c) any breach by Employee of any of the material terms of, or the failure to
perform any material covenant contained in, this Agreement and following written
notice

4



--------------------------------------------------------------------------------



 



thereof from Employer to Employee, Employee does not cure such breach or failure
within fifteen (15) days thereafter; provided, however, that Employee will not
be entitled to cure any breach or failure under this subclause (c) more than one
time in any consecutive six month period; or (d) the violation by Employee of
reasonable and appropriate instructions or policies established by Employer
which have been communicated to Employee with respect to the operation of their
businesses and affairs or Employee’s failure to carry out the reasonable
instructions of the Board and following written notice thereof from Employer to
Employee, Employee does not cure any such violation or failure within fifteen
(15) days thereafter; provided, however, that Employee will not be entitled to
cure any violation or failure under this subclause (d) more than one time in any
consecutive six month period.
     8. Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.
     9. Acknowledgments. Employee acknowledges and recognizes that the
enforcement of any of the provisions set forth in Section 5 and 6 above by
Employer and its affiliates will not interfere with Employee’s ability to pursue
a proper livelihood. Employee recognizes and agrees that the enforcement of this
Agreement is necessary to ensure the preservation and continuity of the business
and good will of Employer and its affiliates.
     10. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by facsimile transmission, courier service, overnight delivery
service or by mail, registered or certified, postage prepaid with return receipt
requested, as follows:

         
 
  If to Employer:   Mobility Electronics, Inc.
 
      17800 N. Perimeter Drive, Suite 200
 
      Scottsdale, Arizona 85255
 
      Attn: Chairman of the Board
 
      Fax: 480/477-3639
 
       
 
  If to Employee:   Michael D. Heil
 
      7966 Entrada De Luz East
 
      San Diego, California 92127

Notices delivered personally or by facsimile transmission, courier service or
overnight delivery shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of three days after the date of mailing.

5



--------------------------------------------------------------------------------



 



     11. Entire Agreement. This Agreement, including the Exhibits attached
hereto, contains the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written between the parties (including, without limitation, that certain
Offer Letter, dated April 17, 2007, by and between Employer and Employee). No
modification or amendment of any of the terms, conditions or provisions herein
may be made otherwise than by written agreement signed by the parties hereto.
     12. Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES.
ANY ACTION BROUGHT BY EITHER PARTY HERETO INVOLVING ENFORCEMENT, TERMINATION,
INTERPRETATION, OR MODIFICATION HEREOF, OR OTHERWISE RELATED TO THIS AGREEMENTS
IN ANY WAY SHALL BE BROUGHT IN A COURT LOCATED IN PHOENIX, ARIZONA, AND NEITHER
PARTY HERETO SHALL BE HEARD TO ASSERT THE DEFENSE OF INCONVENIENT FORUM IN ANY
SUCH ACTION.
     13. Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer and Employee, and
their respective heirs, personal representatives, successors and assigns.
Employer shall have the right to assign this Agreement to any affiliate or to
its successors or assigns. The terms “successors” and “assigns” shall include
any person, corporation, partnership or other entity that buys all or
substantially all of Employer’s assets or all of its stock, or with which
Employer merges or consolidates. The rights, duties or benefits to Employee
hereunder are personal to him, and no such right, duty or benefit may be
assigned by him. The parties hereto acknowledge and agree that Employer’s
affiliates are third-party beneficiaries of the covenants and agreements of
Employee set forth in Sections 5 and 6 above.
     14. Arbitration. Any dispute or claim arising under or with respect to this
Agreement shall be settled by arbitration in Phoenix, Arizona, pursuant to the
rules and guidelines of the American Arbitration Association — Commercial
Division. The decision of the arbitrators shall be final and binding upon
Employer and Employee, and any decision or award rendered by the arbitrators may
be entered as a judgment or order in any court having jurisdiction.
     15. Estate. If Employee dies prior to the payment of all sums owed, or to
be owed, to Employee pursuant to Section 4 above, then such sums, as they become
due, shall be paid to Employee’s estate.
     16. Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.

6



--------------------------------------------------------------------------------



 



     17. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.
     18. Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.
     19. Costs. If any action at law or in equity, or by reason of Section 14
above, is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which he or it may be
entitled.
     20. Affiliate; Subsidiary. An “affiliate” of any party hereto shall mean
any person controlling, controlled by or under common control with such party. A
“subsidiary” of Employer is any partnership, corporation, limited liability
company or other entity in which Employer owns an equity interest. For purposes
of this Agreement, the term “control”, when used with respect to any specified
person or entity means the power to direct or cause the direction of the
management and policies of such person or entity, directly or indirectly,
whether through the ownership of voting securities of ten percent (10%) or more,
by contract, or otherwise, and the term “controlled” has the meaning correlative
to the foregoing.
     21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, but only one of which need be produced.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            MOBILITY ELECTRONICS, INC.
      By:   /s/ William O. Hunt       Printed: William O. Hunt      Title:
Authorized Director                    /s/ Michael D. Heil           Michael D.
Heil           

7



--------------------------------------------------------------------------------



 



EXHIBIT A
1. Annual Salary. $400,000, payable bi-weekly in arrears, which annual salary
shall be subject to increase from time to time as may be determined by the
Board.
2. Bonuses. Employee shall be entitled to receive an annual calendar year bonus
(which shall have a minimum targeted bonus of at least seventy percent (70%) of
your then applicable annual salary), if earned, pursuant to Employer’s Executive
Bonus Plan, as the same may be in force and effect from time to time, which
annual calendar year bonus will be pro-rated for partial years.
3. Restricted Stock Units. On the Commencement Date, Employer will award
Employee 1,000,000 restricted stock units (“RSU’s”) as an inducement award,
without stockholder approval, pursuant to Nasdaq Marketplace
Rule 435(i)(1)(A)(iv), which RSU’s shall vest as follows:
          (a) 500,000 RSU’s will time-base vest (the “Time-Based RSU’s”), with
125,000 RSU’s vesting on each of the first, second, third and fourth
anniversaries of the Commencement Date provided that Employee is employed by
Employer as of any such anniversary dates;
          (b) 250,000 RSU’s will vest if Employee achieves a performance hurdle
to be mutually agreed upon by Employee and Employer within ninety (90) days
following the Commencement Date; and
          (c) 250,000 RSU’s will vest if Employee achieves a second performance
hurdle to be mutually agreed upon by Employee and Employer within ninety
(90) days following the Commencement Date.
Notwithstanding the above one hundred percent (100%) of the Time-Based RSU’s
will vest upon the occurrence of a Change in Control. A “Change in Control”
means the occurrence of one or more of the following events:
     (i) Any person within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act or 1934, as amended (the “Exchange Act”), other than
Employer (including its subsidiaries, directors or executive officers) has
become the beneficial owner, within the meaning of Rule 13d-3 under the Exchange
Act, of 50 percent or more of the combined voting power of Employer’s then
outstanding common stock or equivalent in voting power of any class or classes
of Employer’s outstanding securities ordinarily entitled to vote in elections of
directors (“voting securities”);
     (ii) Shares representing 50 percent or more of the combined voting power of
Employer’s voting securities are purchased pursuant to a tender offer or

A-1



--------------------------------------------------------------------------------



 



exchange offer (other than an offer by Employer or its subsidiaries, directors
or executive officers);
     (iii) As a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were directors of Employer before the Transaction shall cease to
constitute a majority of the Board or of any successor to Employer;
     (iv) Following the date hereof, Employer is merged or consolidated with
another corporation and as a result of such merger or consolidation less than
50 percent of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former stockholders of
Employer, other than (1) any party to such merger or consolidation, or (2) any
affiliates of any such party; or
     (v) Employer transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of Employer, or Employer transfers a business unit and/or business
division responsible for more than 35% of Employer’s revenue for the
twelve-month period preceding the month in which such transfer occurred, in
either case, to another entity that is not wholly-owned by Employer. Any
determination required above in this subsection (v) shall be made by the
Compensation Committee of the Board, as constituted immediately prior to the
occurrence of such event.
4. Benefits. Employee shall be entitled to receive such group benefits as
Employer may provide to its other employees at comparable salaries and
responsibilities to those of Employee.
5. Temporary Living Expenses; Relocation Expenses. Employee agrees to move to
the Phoenix/Scottsdale, Arizona metroplex within one hundred and eighty days
(180) after the Commencement Date (the “Transition Period”). During the
Transition Period and prior to Employee’s move to the Phoenix/Scottsdale,
Arizona metroplex, Employer will reimburse Employee for Employee’s reasonable
out-of-pocket costs in commuting from San Diego, California to Scottsdale,
Arizona, including coach air fare on a weekly basis. In addition, Employer will
reimburse Employee for Employee’s temporary lodging and rental car costs
incurred in Phoenix/Scottsdale, Arizona.

A-2